OPINION
DEL SOLE, Judge:
Joseph V. Dunn, Jr., prior to the time of his death, was employed by the Defendant, United Insurance Company of America (hereinafter “United”). On June 23, 1979, he sustained a heart attack from which he was recovering. On September 28, 1979, United, acting through either or both Harry Fleisher and William Formwalt, co-employees, contacted Mr. Dunn at his home and advised him that his position of employment with the Defendant was to be changed and requested that he attend a meeting on October *152, 1979, in the offices of United. Plaintiffs Decedent did attend that meeting and during the course thereof suffered a fatal heart attack. On October 22, 1979, Louise M. Dunn, wife of deceased, filed a Fatal Claim Petition with the Commonwealth of Pennsylvania, Department of Labor and Industry, Bureau of Worker’s Compensation. The matter was referred to Peter E. Perry, Jr., Referee, Philadelphia District, various hearings were held and subsequently, the parties entered into a stipulation of facts which were adopted by the Referee. On May 21, 1980, the Referee entered an Order directing that the Defendant in the compensation proceeding (United) pay compensation to the Claimant (Louise M. Dunn, widow of Joseph Dunn, deceased) and specifically found that the death of the Decedent was a work-related injury as defined by Section 301(c)(1) of the Pennsylvania Worker’s Compensation Act as amended. From the Order of the Referee, no appeal was taken.
Louise M. Dunn, in her capacity as Administratrix of the Estate of Joseph V. Dunn, Jr., deceased, filed this suit on September 24, 1980, in the Court of Common Pleas of Philadelphia County claiming damages against United, Fleisher and Formwalt for personal injuries as a result of the death of her husband, Joseph V. Dunn, alleging that the death was a result of wrongful, unjust and unlawful provocation and that the Defendants willfully conspired to deprive the Plaintiff of his position of employment. The Defendants filed an Answer and New Matter raising the defense of the Worker’s Compensation Act.
The Defendant, United, next filed a Motion for Summary Judgment and in the reply thereto it was admitted that the Plaintiff had received Worker’s Compensation benefits pursuant to the Order of Referee Perry. The trial court granted United’s Motion for Summary Judgment and this appeal follows.
The Plaintiff argues that this matter is controlled by the case of Gillespie v. Vecenie, 292 Pa.Super. 11, 436 A.2d 695, which held that where an injury to an employee occurs as a *16result of personal hatred or animosity and is not compensable, then the employee is not barred from suing his employer for damages. However, the Plaintiffs reliance on the Gillespie case, supra, is misplaced. Specifically, the court stated in Gillespie as follows:
“Though, we find a cause of action stated against both defendants, we are foreclosed, by the record from giving the lower court definitive guidance. The record is somewhat contradictory and incomplete as to what action was taken pursuant to the [Worker’s Compensation Act] ... We are unable, from the state of the record, to determine whether Gillespie is barred by any agreement, from proceeding in tort against Transport. Nor is the record dispositive as to whether appellant and/or defenses by their failure to appeal rulings concerning a workman’s compensation claim ...
When an injury had been compensated under the Act, then the Act, 77 P.S. § 481, would prohibit the claiming against the employer.”
The Gillespie court was confronted with the situation wherein it was unclear on the record whether there was compensation paid for a compensable injury pursuant to the Act. However, 77 P.S. § 481(a), which states in pertinent part as follows:
“(a) The liability of an employer under this Act shall be exclusive and in place of any and all other liability to such employees, his legal representative, husband or wife, parents, dependants, next of kin or any one otherwise on account of any injury or occupational disease as defined in § 108.” (Emphasis added),
bars any claim for personal injury in a third-party action against an employer for injuries that are compensable.
In the instant case, the Referee found that the Decedent’s injury was compensable under § 301(c)(1) of the Act. No appeal was taken, therefore, the Referee’s finding is a final determination of the issue of compensability. Section 481 as quoted herein, makes the compensation award the exclusive remedy against the employer in this case and the *17Plaintiff is not entitled to redress in this forum against the employer.1
The dissent cites Mike v. Borough of Aliquippa, 279 Pa.Super. 382, 388, 421 A.2d 251, 254 (1980); Gillespie v. Vecenie, 292 Pa.Super. 11, 15, 436 A.2d 695 (1981) and Scantlin v. Ulrich, 318 Pa.Super. 407, 465 A.2d 19 (1983) in support of its position of reversal of the trial court.
The dissent’s reliance upon these three decisions is misplaced. First, in none of the cited cases was there a finding by a competent tribunal that the injury received by the plaintiff was, in fact, compensable. In the instant case, such a finding was made which the dissent neglects to discuss.
Further, Mike, supra, was a case that arose prior to the 1974 amendment to the Compensation Act upon which this decision relies. In addition, Gillespie, specifically states that the record is unclear with regard to a determination of compensability and, therefore, the matter should proceed at the trial level and, Scantlin, supra, was an affirmance of a judgment on the pleadings wherein the plaintiff pled injury as a result of a noncompensable action by the employer and this Court sustained the decision of the trial court in dismissing the complaint because the plaintiff did not aver that his injury was intentional and a product of personal animosity.
In the instant case, there having been a finding by a competent tribunal of compensability the claim against the employer is barred.
Thus, we will affirm the decision of the trial court on United’s Motion for Summary Judgment.
Judgment affirmed.
Jurisdiction relinquished.
SPAETH, President Judge, filed a dissenting opinion.

. See also, the case of Budzichowski v. Bell Telephone Co. of Pennsylvania, 503 Pa. 160, 469 A.2d 111 (1983) and Kline v. Arden H. Verner Co., 503 Pa. 251, 469 A.2d 158 (1983) two recently filed opinions of the Supreme Court of Pennsylvania.